Citation Nr: 1437944	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a headache disability, to include migraines, to include as due to a service-connected anxiety disorder. 

2. Entitlement to service connection for a disability manifested by fatigue, to include as due to a service-connected anxiety disorder. 

3. Entitlement to service connection for a respiratory disorder, to include as due to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claimed benefits.    

The Veteran appeared at a Travel Board hearing in August 2009; a transcript is of record.

This matter was most recently remanded in January 2014 for further development.  Unfortunately, the requested development has not been completed.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for respiratory disorder and a disability manifested by fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 VA psychiatrist documented headaches related to posttraumatic stress disorder (PTSD).  
2.  In an April 2011 rating decision, service connection for anxiety disorder was granted.  

3.  An April 2014 VA examiner found that the currently diagnosed headaches disability is proximately related to service-connected anxiety disorder.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for headaches disability have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


ORDER

Service connection for headaches disability is granted.  


REMAND

In its January 2014 remand, the Board requested a VA examination and opinion supported by a rationale regarding whether the Veteran's current disabilities were etiologically related to his military service or his service-connection anxiety disorder.  The Board noted the Veteran's medical history and positive diagnoses of record of asthma and obstructive sleep apnea (OSA) and multiple complaints of fatigue during medical treatment.  Unfortunately, the April 2014 VA examination report and opinions obtained pursuant to the Board remand are inadequate for the purpose of determining the etiology of the Veteran's respiratory disorders and fatigue.  

In the examination report, the examiner concluded that OSA and asthma were not incurred during service and were not proximately related to service-connected anxiety.  As part of the rationale, the examiner stated that a January 1996 VA examination was silent for OSA and asthma; however, the examiner failed to explain the import, if any, of the Veteran's report during that examination that he was awakened at night by shortness of breath.  Moreover, the examiner stated that OSA is typically caused by a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI and/or natural aging.  As the Veteran had a 65 pound weight gain since service, the examiner concluded that OSA was less likely than not proximately related to service-connected anxiety disorder.  However, as noted in prior remands, it has not been established during medical treatment or upon physical examination that the Veteran actually has a developmentally narrow oropharyngeal airway and the examiner made no such findings.  

Finally, regarding asthma, the examiner merely stated that the preponderance of available medical evidence reveals the proximate cause of asthma to be substantial post-service industrial and occupational exposure.  Again, however, the examiner failed to provide a rationale as to why the post-service exposure is more likely the direct or proximate cause of his asthma.  This is particularly significant in light of his in-service symptoms and reports that he was diagnosed as having asthma during service, the January 1996 report of shortness of breath so severe it woke him up at night, and his reports of increased respiratory symptoms during periods of increased anxiety.  An opinion that takes all of the medical and lay evidence of record into account and provides an opinion supported by a well-explained rationale must be obtained.  

Regarding fatigue, the examiner stated that the Veteran did not meet the criteria for chronic fatigue syndrome and noted the Veteran's reports of a connection between fatigue and his respiratory symptoms.  Therefore, the Board finds the issues to be "inextricably intertwined" with the claim for service connection for a respiratory disorder and, therefore, the respiratory disorder claim must be decided prior to the adjudication of the Veteran's fatigue claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Refer the claim back to the examiner who provided the April 2014 VA examination and opinion, if available, to obtain clarification and further explanation of the provided opinions as described above.  If the same examiner is unavailable, the Veteran should be scheduled for appropriate VA examination(s) with qualified physicians for the purpose of determining the nature, etiology, and severity of the Veteran's respiratory disorders, to include obstructive sleep apnea (OSA) and asthma.  The claims file must be made available to the examiner(s) for review in connection with the examination(s) and opinions/addendum.  Following a review of the relevant medical evidence in the claims file-to include the service treatment records and post-service treatment records-the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner(s) should provide the following opinions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current breathing difficulty, to include OSA and asthma, had its onset in service or is otherwise the result of a disease or injury in service?  In answering this question the examiner should address the Veteran's competent assertions that he has experienced symptoms of such disabilities since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding the onset of such symptoms during military service.  

To the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran's breathing-related disabilities, to include OSA and asthma, were either (a) proximately caused by or (b) proximately aggravated by his service-connected anxiety disorder.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner must specifically comment on the January 1996 examination where the Veteran reported shortness of breath so severe it woke him up at night.  If the examiner still concludes that a developmentally narrow oropharyngeal airway is more likely the cause of OSA, the examiner must provide findings demonstrating the presence of such a narrow airway.  If the examiner still concludes that his post-service exposures are more likely proximately related to his asthma, the examiner must explain in detail why this is so in light of his in-service treatment of reactive airway disease, his reports of being diagnosed with asthma during service, his 1996 reports within about four months of discharge of severe shortness of breath at night, and his reports of increased respiratory symptoms during periods of increased anxiety disorder symptoms.    

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  If the examiner finds that a respiratory disorder is either directly related to service or proximately related to service-connected respiratory disorder, the examiner must provide an opinion as to whether the Veteran's reported fatigue is a symptom of that disorder or a separately diagnosed disability proximately related to that respiratory disorder.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


